 



Exhibit 10.1
NASHUA CORPORATION
Restricted Stock Agreement
Granted Under
2008 Value Creation Incentive Plan
     This Restricted Stock Agreement (this “Agreement”) is made this ___day of
                    , 2008 (the “Grant Date”), between Nashua Corporation, a
Massachusetts corporation (the “Company”), and
                                         (the “Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
     1. Grant and Issuance of Shares.
     The Company shall issue to the Participant, and the Participant shall
acquire and accept from the Company, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2008 Value Creation Incentive Plan
(the “Plan”), ___shares (the “Shares”) of common stock, par value $1.00 per
share, of the Company (“Common Stock”). The Company shall issue to the
Participant one or more certificates in the name of the Participant for that
number of Shares issued to the Participant. The Participant agrees that the
Shares shall be subject to (without limitation) the forfeiture provisions set
forth in Section 2 of this Agreement and the restrictions on transfer set forth
in Section 4 of this Agreement. The Participant agrees to the provisions set
forth herein and acknowledges that each such provision is a material condition
to the Company’s agreement to grant the Shares to the Participant.
     2. Forfeiture of Unvested Shares.
          (a) Notwithstanding any other provision of this Agreement, upon the
earlier of (i) the termination of the Participant’s employment with the Company
for any reason or no reason, with or without cause, or upon death or disability,
and (ii) the third anniversary of the Grant Date, all Unvested Shares (as
defined below) shall, without further action of any kind by the Company, be
forfeited to the Company as of the date of such termination of employment or the
third anniversary of the Grant Date, as the case may be.
     “Unvested Shares” at any time means the total number of Shares multiplied
by the Applicable Percentage at such time. The “Applicable Percentage” shall, at
any time, be 100% less the following applicable percentage, if any:
     (i) 33% if the average of the last reported sales price per share of the
Common Stock on the NASDAQ Global Market (or other national securities exchange
or nationally recognized trading system) for a 40 consecutive trading day period
ending on the third anniversary of the Grant Date (the “40-Day Average Closing
Price”) is equal to or greater than $13.00 and less than $14.00;
     (ii) 66% if the 40-Day Average Closing Price is equal to or greater than
$14.00 and less than $15.00; and
     (iii) 100% if the 40-Day Average Closing Price is equal to or greater than
$15.00;

 



--------------------------------------------------------------------------------



 



provided, however, that in the event the Participant’s employment with the
Company is terminated by the Company without “Cause” during the one-year period
beginning on the second anniversary of the Grant Date and ending on the third
anniversary of the Grant Date, then in the event one of the 40-Day Average
Closing Price targets is thereafter met as of the third anniversary of the Grant
Date, the Participant’s Shares shall vest as to a percentage of such Shares
equal to the number of days during such one-year period that the Participant was
employed by the Company divided by 365, provided that in no such event shall the
number of Shares to so vest exceed the number that would have otherwise vested
had the Participant been employed as of such third anniversary of the Grant
Date.
          (b) Notwithstanding any other provision of this Agreement, if, on the
first anniversary of the Grant Date, the Participant is not in compliance with
any portion of the “Front-End Ownership Requirement” set forth in the Company’s
Executive Stock Ownership Guidelines as in effect as of the Grant Date, a copy
of which are attached to this Agreement as Exhibit A, then all of the Shares
shall, without further action of any kind by the Company, be forfeited to the
Company as of the first anniversary of the Grant Date and thereafter all
calculations in this Agreement based on the defined term “Shares” shall be based
on the number of such Shares as reduced by this provision. If the Participant
achieves a portion, but not all, of the Front-End Ownership Requirement on the
first anniversary of the Grant Date, a pro rata portion of the Shares, equal to
the pro rata portion of the Front-End Ownership Requirement that is not
achieved, shall, without further action of any kind by the Company,
automatically be forfeited to the Company as of the first anniversary of the
Grant Date and thereafter all calculations in this Agreement based on the
defined term “Shares” shall be based on the number of such Shares as reduced by
this provision.
          (c) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.
          (d) For the purposes hereof, “Cause” shall mean (i) the Participant’s
continued failure to perform his reasonably assigned duties (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 60 days after written notice for substantial
performance is received by the Participant from the Board which identifies the
manner in which the Board believes the Participant has not substantially
performed the Participant’s duties, (ii) the Participant being convicted of a
felony, or (iii) the Participant’s engagement in illegal conduct or gross
misconduct injurious to the Company.
     3. Forfeiture Procedures.
          (a) In the event any Shares are forfeited by the Participant pursuant
to Section 2(a) or (b) above, the Participant (or the Participant’s estate)
shall, pursuant to the provisions of the Joint Escrow Instructions referred to
in Section 5 below, tender to the Company at its principal offices the
certificate or certificates representing the Shares so forfeited, duly endorsed
in blank or with duly endorsed stock powers attached thereto, all in form
suitable for the transfer of such Shares to the Company.
          (b) After the time at which any Shares are required to be delivered to
the Company for transfer to the Company pursuant to Section 3(a) above, the
Company shall not pay

- 2 -



--------------------------------------------------------------------------------



 



any dividend to the Participant on account of such Shares or permit the
Participant to exercise any of the privileges or rights of a stockholder with
respect to such Shares, but shall, in so far as permitted by law, treat the
Company as the owner of such Shares.
     4. Restrictions on Transfer. The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Shares, or any interest therein, that
are subject to the forfeiture provisions under Sections 2 and 3 above, except
that the Participant may transfer such Shares (i) to or for the benefit of any
spouse, children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4 and the forfeiture provisions set forth in Sections 2
and 3 above) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
or (ii) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation), provided
that, in accordance with the Plan, the securities or other property received by
the Participant in connection with such transaction shall remain subject to this
Agreement.
     5. Escrow.
     The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit B. The
Joint Escrow Instructions shall be delivered to the Clerk/Secretary of the
Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit C, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.
     6. Restrictive Legends.
     All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
owner’s predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Clerk/Secretary of the corporation.”
     7. Provisions of the Plan.
          (a) This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



          (b) As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), the repurchase and other rights of the Company
hereunder shall inure to the benefit of the Company’s successor and shall apply
to the cash, securities or other property which the Shares were converted into
or exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Shares under this Agreement. If, in
connection with a Reorganization Event, a portion of the cash, securities and/or
other property received upon the conversion or exchange of the Shares is to be
placed into escrow to secure indemnification or similar obligations, the mix
between the vested and unvested portion of such cash, securities and/or other
property that is placed into escrow shall be the same as the mix between the
vested and unvested portion of such cash, securities and/or other property that
is not subject to escrow.
     8. Withholding Taxes; Section 83(b) Election.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
forfeiture provisions provided for herein.
          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant understands that the Participant
may elect to be taxed at the time the Shares are acquired rather than when and
as the forfeiture provisions provided for herein expire by filing an election
under Section 83(b) of the Code with the I.R.S. within 30 days from the date of
purchase.
          THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.
     9. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares under this Agreement is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or being issued Shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

- 4 -



--------------------------------------------------------------------------------



 



          (b) Assignment. The Company shall have the right to assign this
Agreement, or any portions thereof, including its rights with respect to the
forfeiture of Shares pursuant to Sections 2 and 3 above, to any person or
persons.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (d) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (e) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
          (f) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9(f).
          (g) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (h) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (i) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
          (k) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
execution of this Agreement by legal counsel of the Participant’s own choice or
has voluntarily declined to seek such counsel; (iii) understands the terms and
consequences of this Agreement; and (iv) is fully aware of the legal and binding
effect of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  NASHUA CORPORATION    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  Address: 11 Trafalgar Square, Second Floor    
 
      Nashua, NH 03063    
 
                PARTICIPANT    
 
                          Name:         Address:    

- 6 -